Exhibit 10

FIRST AMENDMENT TO THE

LEASE AGREEMENT BETWEEN

FUREY HOLDINGS, LLC AND

CONSUMERS NATIONAL BANK

DATED DECEMBER 23, 2005

 

THIS FIRST AMENDMENT (this “First Amendment”) is adopted this 13th day of June,
2018, by and between Furey Holdings, LLC (the “Lessor”) and Consumers National
Bank, a nationally-chartered commercial bank located in Minerva, Ohio (the
“Lessee”).

 

The Lessor and the Lessee executed that certain Lease Agreement by and between
Lessor and Lessee on December 23, 2005 (the “Agreement”).

 

The undersigned hereby amend the Agreement, with the following changes:

 

Section 3.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

3.2

“Renewal Term. Lessor hereby grants to Lessee the right to renew this Lease
until December 23, 2023 for the base rent amount of Three Thousand Dollars and
59/100 ($3,000.59) per month (the “Option Term”). After the Option Term, this
Lease shall automatically renew unless Lessee gives notice of termination as set
forth in Section 3.3 of this Lease (each a “Renewal Term” and collectively, the
“Renewal Terms”). The terms and conditions for the Option Term and each Renewal
Term shall be the same as for the Initial Term hereof, however the monthly
rental payment shall be the rental payment then in effect, as adjusted pursuant
to the procedure described in Section 4.1 in this Lease.”

 

Section 4.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

4.1

“Rent During Initial, Option and Renewal Term. After the fifth anniversary of
the Lease Commencement Date, the Lessee and Lessor may renegotiate the base rent
(the “Rent”) annually; provided, however, that Lessee shall be provided with at
least thirty (30) days written notice of any Rent increase prior to it becoming
effective. Rent during the Option Term shall be Three Thousand Dollars and
59/100 ($3,000.59) per month. Rent to be paid by Lessee to Lessor after December
23, 2023 shall be renegotiated annually. Lessee shall be provided with at least
thirty (30) days written notice of any Rent increase prior to it becoming
effective.”

 

 

[Remainder Intentionally Blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS OF THE ABOVE, the Lessor and the Lessee hereby consent to this First
Amendment.

 

WITNESS/ATTEST: 

LESSOR: FUREY HOLDINGS, LLC

 

 

 

 

 

       

 

 

 

 

/s/ Renee Wood                                                       

By:

/s/ John P. Furey                                           

 

 

 

  John P. Furey

 

 

 

  Managing Member

 

                        WITNESS/ATTEST: LESSEE: CONSUMERS NATIONAL BANK        
                  /s/ Mariah
Crater                                                       By: /s/ Ralph J.
Lober                                                      Ralph J. Lober      
  President and Chief         Executive Officer  

 